COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
 Linda S. Restrepo and Carlos E. Restrepo,                       No. 08-13-00183-CV
 d/b/a Collectively RDI Global Services and      '
 R & D International,                                              Appeal from the
                                                 '
                              Appellants,                     County Court at Law No 5
                                                 '
 v.                                                            of El Paso County, Texas
                                                 '
 Alliance Riggers & Constructors, Ltd.,          '              (TC# 2012DCV04523)

                             Appellee.           '

                                            ORDER

       Pending before the Court is the Appellants’ motion for stay pending appeal.

The Appellants’ motion is GRANTED. The trial court is directed to stay all proceedings in this

case pending further order of this Court or resolution of the appeal.

       IT IS SO ORDERED this 17th day of July, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(Rivera, J., not participating)